DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 18-19 and 24-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Witczak et al. (US 20160297648 A1).
	Regarding claim 18, Witczak et al. disclose:
A linear motor arrangement configured to drive at least one car of an elevator installation along a plurality of tracks, the linear motor arrangement comprising: 
	a first track (first hoistway 22, figure 2) along which the car (elevator car 24, figure 2) is movable;
	a second track (lower transfer station 36, figure 2) along which the car (24) is movable, which 			second track is disposed at a first angle (lower transfer station 36 is at a right angle 			relative to hoistway 22, see figure 2) to the first track;
	a first drive train (first section 80, figure 8) disposed along the first track (22), and 
	a second drive train (second section 82, figure 10) disposed along the second track (36), 				wherein the first drive train differs from the second drive train in at least one property 			(“Less thrust force is generated by the interaction of the moving part 52 and the second 			section 82 than by the interaction of the moving part 52 and the first section 80.” 			Paragraph [0030], lines 10-13).  
	 Regarding claim 19, Witczak et al. further disclose:
wherein the first drive train is configured to provide a higher drive power density than the 			second drive train (“Less thrust force is generated by the interaction of the moving part 			52 and the second section 82 than by the interaction of the moving part 52 and the first 			section 80.” Paragraph [0030], lines 10-13).  
	Regarding claim 24, Witczak et al. further disclose:
wherein the first track (22) extends in a vertical direction (see figure 2), and the first angle between the first track and the second track is greater than 10 degrees (hoistway 22 is vertical, at an angle of approximately 90 degrees to the lower transfer station 36).  
	Regarding claim 25, Witczak et al. further disclose:
wherein the first angle is between 35 degrees and 55 degrees or between 80 degrees and 100 degrees (hoistway 22 is vertical, at an angle of approximately 90 degrees to the lower transfer station 36).
	Regarding claim 26, Witczak et al. further disclose:
 An elevator installation (elevator system 40, figure 2), comprising a car (car 24, figure 2) movable along a first track (hoistway 22, figure 2) and a second track (lower transfer station 36, figure 2); and the linear motor arrangement of claim 18 configured to drive the car.  
	Regarding claim 27, Witczak et al. further disclose:
wherein the car (24) comprises a rotor unit (moving part 52, figure 5) with at least one rotor magnet (permanent magnet 58, figure 5), the first drive train (80) is designed to generate a magnetic field (“interaction between the windings 60 and permanent magnets 58 impart motion to the elevator car 24.” Paragraph [00028], lines 5-6, note that windings 60 are equivalent to windings 86 and 88 in function) which travels in the direction of the first track (22) and with which the at least one rotor magnet (58) can be magnetically impinged for the purpose of driving the rotor unit (52), and the second drive train (82) is designed to generate a magnetic field which travels in the direction of the second track and with which the at least one rotor magnet (58) can be magnetically impinged for the purpose of driving the rotor unit.  
	Regarding claim 28, Witczak et al. further disclose:
comprising a plurality of cars (cars 24, figure 2) which are configured to move independently of one another along the first track and the second track (see figure 2).

	Claims 18 and 22-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Witczak et al. (US 20160297648 A1). Note the embodiment of figure 9 is relied upon to teach the components of the second drive train, as opposed to the embodiment of figure 10 relied upon in the first rejection above.
	Regarding claim 18, Witczak et al. disclose:
A linear motor arrangement suitable for an elevator installation, wherein the elevator installation comprises at least one car (cars 24, figure 2), which is movable along a first track (first hoistway 22, figure 2) and a second track (lower transfer station 36, figure 2), and wherein the linear motor arrangement (propulsion system 50, shown in figure 5 for reference) is configured to drive the car, the linear motor arrangement comprising: 
	a first drive train (first section 80, figure 8) which is arranged along the first track (22), and 
	a second drive train (second section 82, figure 9) which is arranged along the second track (36),  	wherein the first drive train (80) differs from the second drive train (82) in at least one property 			(depth of windings 86 in first section 80 versus depth of windings 84 in second section 			82), and the first track (22) forms an angle relative to the second track (36, see figure 			2).  
	Regarding claim 22, Witczak et al. further disclose:
wherein the first drive train comprises a plurality of first drive modules (sections of windings 86, figure 8), and the second drive train comprises a plurality of second drive modules (sections of windings 84, figure 9), wherein the first drive modules are configured to provide a higher drive power than the second drive modules (“Less thrust force is generated by the interaction of the moving part 52 and the second section 82 than by the interaction of the moving part 52 and the first section 80.” Paragraph [0030], lines 10-13).
	Regarding claim 23, Witczak et al. further disclose:
wherein the first drive modules (sections of windings 86, figure 8) each comprise at least one first stator coil (winding 86), and the second drive modules (sections of windings 84) each comprise at least one second stator coil (winding 84), wherein the first stator coil comprises a different design form than the second stator coil (see figures 8 and 9, the depth of the windings varies).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Witczak et al. (US 20160297648 A1) in view of Hsu et al. (US 20180215581 A1).
	Regarding claim 15, Witczak et al. teach:
 A linear motor arrangement configured to drive at least one car of an elevator installation along a plurality of tracks, the linear motor arrangement comprising: 
	a first track (first hoistway 22, figure 2) along which the car (elevator car 24, figure 2) is movable;
	a second track (lower transfer station 36, figure 2) along which the car (24) is movable,
	a first drive train (first section 80, figure 8) disposed along the first track (22), and 
	a second drive train (second section 82, figure 10) disposed along the second track (36), 	wherein the first drive train is configured to provide a higher drive power density than the 			second drive train (“Less thrust force is generated by the interaction of the moving part 			52 and the second section 82 than by the interaction of the moving part 52 and the first 			section 80.” Paragraph [0030], lines 10-13).  
	Witczak et al. does not explicitly teach:
a parking position at which the car can be parked.
	However, Hsu et al. teach:
A linear motor arrangement for an elevator installation, and
a parking position (designated parking area 180, figure 1) at which the car (elevator car 114, figure 1) can be parked.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a designated parking position in the second track for one or more elevator cars as taught by Hsu et al. in the elevator system of Witczak et al. in order to pull individual cars for necessary maintenance.
	Regarding claim 17, Witczak et al. further teach:
wherein the second track (36) is arranged in a shaft head and/or in a shaft pit (see figure 2).  
	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Witczak et al. (US 20160297648 A1).
	Regarding claim 20, Witczak et al. teach:
The linear motor arrangement of claim 18 (as applied to the first rejection above) wherein the first drive train (80) comprises a plurality of first drive modules (sections of windings 86, figure 8) with a first distance (not shown, see paragraph [0029], “the first section 80, which may comprise the stationary part 54 in one of the levels 28, 30, 32 in one of the hoistways,” each level has a stationary part 54 with sections of windings 86 spaced apart from the adjacent levels) between the first drive modules, and the second drive train (82) comprises a plurality of first drive modules (sections of windings 88, figure 10) with a second distance (not shown) between the first drive modules.
	Witczak et al. do not explicitly teach:
the first distance is less than the second distance.
	However, Witczak et al. do teach:
wherein the first drive train differs from the second drive train by virtue of the fact that the first distance is less than the second distance (the sections of windings are a shorter length in the second section, and are thus spaced at a greater distance than the sections of windings in the first section, reference L1 in figure 8 and L2 in figure 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sections of windings in the second section would be spaced at a greater distance than the sections of windings in the first section to accomplish the stated purpose of a lower thrust force in the second track. The horizontal movement of an unloaded car requires significantly less thrust for movement than a loaded car moved in the vertical direction. It is clear that the design of the elevator system of Witczak intends for greater spacing of sections of windings in the second track (lower transfer station 36).
	Regarding claim 21, Witczak et al. further teach:
wherein the second distance is equal to a third distance between two first drive modules of the first drive train (80) which are not adjacent. 
	While not explicitly shown, the distance between sections of windings 88 (second distance) and the distance between sections of windings 86 that are not adjacent (third distance) would be designed to be equal. Comparing figures 8 and 10, the length of the section of windings 88 (L2) is half of the length of section of windings 86 (L1). When multiple sections 80 and 82 are utilized in the system (as is inherent to provide thrust over the entirety of the tracks 22 and 36), the second and third distances are equal. See also paragraph [0031], lines 11-13, “It is to be understood that other ways to reduce the size of the windings, or a combination thereof, in the second section 82 may be used.”

Response to Arguments
	Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. From page 5, last paragraph through page 7, paragraph 2 of the Remarks, Applicant argues that Witczak fails to disclose all of the limitations of the amended claim 15. Particularly that Witczak does not disclose that the second track is a parking track with a parking position. Examiner contends that the transfer station of Witczak is not solely for transferring cars between hoistways as it is clear from the disclosure that in some embodiments there is only a singular hoistway. The transfer station could clearly be utilized as a parking track, and it would be obvious to one of ordinary skill in the art to use the transfer station to park elevator cars temporarily to coordinate the need for cars on the first track or if the cars are in need of maintenance for repairs without the need to completely remove the cars from the elevator system. While Witczak does not define a designated parking position, Hsu et al. teaches a clearly defined parking position as recited in the amendment of claim 15.
	On page 8 of the Remarks, Applicant argues that Witczak fails to disclose the limitation of a second track being disposed at a first angle to the first track. Examiner respectfully disagrees. The first track of Witczak is the hoistway 22, not the vertical member 56 as referenced by Applicant. The second track is transfer station 36. Transfer station 36 is at a right angle to hoistway 22. Applicant’s argument in paragraph 2 of page 8 that the second drive train of Witczak is not disposed along the second track because it does not extend in the horizontal direction of the second track is not commensurate with the scope of the claims. The second drive train is disposed along the height direction of the second track in Witczak. 
	On page 9 of the Remarks, Applicant argues that the 35 U.S.C. 103 rejection of claims 20 and 21 is improper based on the arguments regarding amended independent claim 18. Examiner respectfully disagrees as Witczak does disclose all of the limitations of claim 18.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654